Citation Nr: 1645719	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than August 5, 2010, for the grant of service connection for left knee arthritis.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric disorder, to include PTSD and bipolar disorder.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for chronic disability manifested by signs and symptoms of an undiagnosed illness.

5.  Entitlement to service connection for symptoms including jaundice, skin rashes, thickening of the renal wall and fatigue, claimed as manifestations of an undiagnosed illness or unexplained multi-symptom illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from September 1989 to August 1993, including service in Southwest Asia during Operation Desert Storm.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois wherein the RO granted service connection for left knee arthritis and assigned an effective date of August 5, 2010.  The RO also denied the reopening of the appellant's claims for service connection for posttraumatic stress disorder (PTSD) and Gulf War syndrome (GWS), as well as his claim for service connection for bipolar disorder.

The appellant testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) in July 2016.  A transcript of this proceeding has been associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for posttraumatic stress disorder (PTSD) encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  The mental health treatment evidence of record includes psychiatric diagnoses of PTSD; bipolar disorder; and chronic depression.  The Court holding in Clemons was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The medical evidence of record includes diagnoses of hypertension, obstructive sleep apnea, dermatitis, left knee osteoarthritis, hepatitis B, transaminitis and irritable bowel syndrome. 

The Board notes that the appellant's claim for service connection for PTSD was originally denied in a June 2009 rating decision; he was notified of the denial the same month, but he did not complete the steps required to appeal that decision.  The June 2009 RO decision therefore represents the last final action on the merits of the PTSD service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The June 2009 rating decision represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the June 2009 rating decision constitutes new and material evidence on the issue of entitlement to service connection for PTSD.

The Board also notes that the appellant's claim for service connection for Gulf War syndrome (GWS) was originally denied in a rating decision issued in June 2009; the appellant was notified of the denial that same month, but he did not complete the steps required to appeal that decision.  The June 2009 RO decision therefore represents the last final action on the merits of the GWS service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The June 2009 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the June 2009 rating decision constitutes new and material evidence on the issue of entitlement to service connection for GWS.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an effective date earlier than August 5, 2010, for the grant of service connection for left knee arthritis, entitlement to service connection for a psychiatric disorder, and entitlement to service connection for symptoms including jaundice, skin rashes, thickening of the renal wall and fatigue, claimed as manifestations of an undiagnosed illness or unexplained multi-symptom illness, are addressed in the REMAND portion of the decision below and they are all REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO denied entitlement to service connection for PTSD.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period. 

2.  The evidence submitted since the June 2009 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.

3.  In a June 2009 rating decision, the RO denied entitlement to service connection for GWS.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

4.  Evidence received since the June 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for symptoms including jaundice, skin rashes, thickening of the renal wall and fatigue, claimed as manifestations of an undiagnosed illness or unexplained multi-symptom illness.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the June 2009 rating decision is new and material and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 20.1105 (2015). 

2.  The evidence received subsequent to the June 2009 rating decision is new and material and the claim for service connection for chronic disability manifested by signs and symptoms of an undiagnosed illness is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 20.1105 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the Board's decision to reopen the appellant's claim of entitlement to service connection for a psychiatric disorder and the decision to reopen the appellant's claim of entitlement to service connection for a chronic disability manifested by signs and symptoms of an undiagnosed illness are completely favorable, no further action with respect to either issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992). 

II.  The Merits of the Claims

The Veteran's claims for service connection for PTSD and GWS were originally denied in a June 20099 rating decision.  However, after the Veteran was notified of the denials that same month, he did not file a notice of disagreement and no new and material evidence was received within a year of the June 2009 notice of denial.  The appeal was closed.  Thus, the June 2009 rating decision therefore represents the last final action on the merits of the PTSD and GWS service connection claims.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The June 2009 rating decision also represents the last final decision on any basis as to each issue.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence is required to reopen the claims of entitlement to service connection for PTSD and GWS.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, the appellant's claim for service connection for PTSD was denied in essence because there was no evidence of record that indicated that the appellant had been diagnosed with PTSD; any new and material evidence must relate to this.  The GWS claim was denied because the evidence of record did not show any recurring sickness or unexplained symptoms; any new and material evidence must relate to this.

The evidence received since the June 2009 rating decision includes private medical records and testimony from the Veteran regarding his symptoms claimed as manifestations of an undiagnosed illness or unexplained multi-symptom illness.  An August 2012 private psychiatric evaluation report shows that the Veteran was diagnosed with PTSD and bipolar disorder.  A May 2014 VA medical examination report states that the Veteran had chronic depression.  In July 2016, the Veteran provided testimony regarding his current psychiatric symptoms and he stated that it was the stressful events he experienced in service that were the precipitating factors that led to his PTSD and bipolar disorder.  In addition, the Veteran also provided testimony about the various recurring symptoms he thought related to an undiagnosed illness or multi-symptoms illness that he has experienced since service.  In particular, he reported experiencing jaundice, skin rashes, extreme fatigue, thickening of the renal wall, sweating, muscle pain and fever.  The Veteran further stated that his pattern of symptoms had waxed and waned over the years and that they were not associated with any specific diagnosis.  

This evidence is new as it was not part of the record at the time of the June 2009 rating decision.  It is also material as it relates to unestablished facts necessary to substantiate the PTSD claim and the undiagnosed illness claim because the evidence provides a more complete picture concerning the circumstances surrounding the onset, etiology and current status of his claimed PTSD and multi-symptom illness.  Therefore, the evidence is new and material, and each claim is reopened.  

The underlying issues of entitlement to service connection for a psychiatric disorder and entitlement to service connection for symptoms including jaundice, skin rashes, thickening of the renal wall and fatigue, claimed as manifestations of an undiagnosed illness or unexplained multi-symptom illness, are addressed in the REMAND section below. 


ORDER

The claim of entitlement to service connection for a psychiatric disorder claimed as PTSD is reopened.

The claim of entitlement to service connection for an undiagnosed illness/unexplained multi-symptom illness is reopened.


REMAND

A determination has been made that additional development is necessary with respect to the remaining issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 

Review of the evidence of record reveals that the appellant has reported being treated for PTSD at VA facilities and at a Vet Center.  However, the claims file does not include any records from any Vet Center and no VA treatment reports dated after January 2009 are of record.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent VA treatment records and Vet Center records must be obtained and associated with the claims file.  While the case is in remand status, the originating agency should also obtain any recent private treatment records pertinent to the Veteran's claims. 

Because there are numerous outstanding medical treatment records for the appellant, while the RO did arrange for medical opinions relating to the appellant's undiagnosed illness claim, the opinions are inadequate because not all pertinent records were included in the claims file and it therefore would not withstand judicial review.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value) and Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition, while the appellant was provided with a VA eye examination, as the appellant testified, in July 2016, one of his claimed symptoms is a thickened renal wall and not a thickened retinal wall; he also reported that he had a kidney that was about to fail.  The Board also notes that while a medical opinion regarding the appellant's liver-related symptoms - such as the jaundice he experienced when he was seen at the St. Joseph Medical Center in February 1994 - was obtained, that opinion does not reflect review of the February 1994 private hospital records, to include the laboratory findings of a positive hepatitis B core antibody and a positive hepatitis B surface antigen.  On remand, such an opinion should be obtained.

In relation to the psychiatric disorder claim, to include PTSD and bipolar disorder, the Board notes that the Veteran has reported experiencing stressors while he was stationed in Southwest Asia.  In January 2009, the RO issued a formal finding that information required to verify the reported stressors was insufficient to submit to the Joint Services Records Research Center (JSRRC).  However, the evidence of record does not include anything about the appellant's unit history from August 28, 1990 to April 6, 1991, the time the appellant was in an imminent danger pay area in Southwest Asia.  In Daye v. Nicholson, 20 Vet. App. 512 (2006), the Court chastised VA for not securing and reviewing the history of the appellant's unit for possible alternative sources of evidence of combat or stressors.  As in that case, there is insufficient information in this matter to ascertain whether reasonable efforts have been undertaken to find the relevant records to document enemy attacks on the appellant's unit in Southwest Asia.  Furthermore, where a period of time identified by a claimant is longer than the two month period required by the JSRRC, "the duty to assist require[s] VA to submit multiple 60-day record searches."  Gagne v. McDonald, 27 Vet. App. 397, 404 (2015).  Thus, it appears that the Veteran has provided sufficient information to submit a request to the JSRRC.  In addition, while a June 2014 VA medical opinion indicated that there may be a connection between the Veteran's chronic depression and his left knee disability, there is no indication that the AOJ considered service connection for a psychiatric disorder on a secondary or aggravation basis.

Finally, in relation to the earlier effective date claim, the Veteran filed his initial claim for service connection for a left knee disorder in September 1999.  VA treatment records dated in July 1999 reflect findings of left knee crepitus, a deformity in comparison to the right knee and pain on palpation of the patella, as well as a diagnosis of osteoarthritis of the left knee secondary to trauma.  Service connection for the left knee was denied in a rating decision issued in January 2000.  The Veteran was notified of the denial that same month, but he did not appeal.  The Board notes that the claim was denied as a not well-grounded claim.  After the January 1999 rating decision was issued, the Veterans Claims Assistance Act (VCAA) was passed and implemented in November 2000.  As directed by the VCAA, VA must on request readjudicate claims that had been denied under "well-grounded claims" theory, as though the denials or dismissals had never happened, if the denials/dismissals became final between July 14, 1999 and November 9, 2000.  See 38 U.S.C.A. § 5107, Notes (citing Pub. L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099).  However, "[a] claim may not be readjudicated under this subsection unless a request for readjudication is filed by the claimant, or a motion is made by the Secretary, not later than 2 years after the date of the enactment of this Act."  See 38 C.F.R. § 5107, Notes.  However, no such request was made in this case prior to November 9, 2002.

In a VA Form 21-4138 submitted in February 2004, the Veteran stated he was seeking service connection for a bilateral knee condition.  His claim was denied in a rating decision issued in March 2005; the basis for the denial was that there was no evidence of an in-service occurrence of any knee problem.  

In October 2008, the Veteran submitted another claim for service connection for a left knee disorder.  In June 2009, the RO granted service connection for the residual scar from an August 1991 in-service laceration of the left knee, effective October 24, 2008, the date of the claim.  However, the rating decision did not address any other residual of the in-service accident wherein the Veteran's left knee was injured.  The Veteran did not submit a notice of disagreement within a year of the notice of the June 2009 rating decision and additional evidence pertaining to the effective date was not received.  

In August 2010, the Veteran submitted another claim for service connection for a left knee injury.  The RO subsequently issued a rating decision, in December 2010, in which service connection for left knee arthritis was granted.  The effective date assigned for that grant of service connection was August 5, 2010 (the date of the claim).  

In various written statements, the Veteran and his representative have argued that the effective date for the grant of service connection should have been when he initially claimed entitlement to service connection for a left knee disorder, or, in the alternative, in connection with his October 2008 service connection claim.  The Veteran and his representative also presented argument to that effect during the July 2016 Board hearing.  

The Veteran has indicated that he is claiming clear and unmistakable error (CUE) in each of the rating decisions that denied his left knee claim.  The Veteran's appeal for an earlier effective date for the grant of service connection for left knee arthritis is inextricably intertwined with his claim for CUE in the rating decisions that denied his claim, since a successful CUE claim is another way to obtain an earlier effective date.  See Shields v. Brown, 8 Vet. App. 346, 350-51 (1995); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

The March 2013 Statement of the Case (SOC) and the May 2016 Supplemental Statement of the Case (SSOC) reflect that the RO did not consider the question of CUE.  The Board cannot adjudicate the CUE question prior to its adjudication by an AOJ.  Jarrell v. Shinseki, 20 Vet. App. 326 (2006).  Therefore, the Board must defer adjudication of the appeal for an earlier effective date until the AOJ addresses the CUE motion in the first instance.  The appeal for an earlier effective date for the grant of service connection for left knee arthritis must therefore be remanded to allow for adjudication of the CUE claim.

On remand, these deficiencies must be rectified.  These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining military records, medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on evidence of record--not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  With assistance from the Veteran as needed, obtain all outstanding private and VA treatment records and associate them with the evidence of record.  In particular, obtain VA treatment records dated after December 2008.

3.  Obtain all Vet Center treatment records and associate them with the evidence of record.

4.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

5.  Give the Veteran another opportunity to provide any additional details concerning stressors, particularly the time periods reflecting the occurrence of the stressful events (i.e., month and year and/or unit assignment); the names of individuals injured or killed; "buddy statements" containing verifiable information regarding the events claimed as "stressors" during his military service; and any other information which could be used to substantiate the PTSD claim.  The Veteran must be advised that this information is necessary to obtain supportive evidence of the claimed stressful events in service and that he must be specific as possible, because without such details an adequate search for verifying information cannot be conducted.

6.  After the above development is completed, make a specific determination as to whether the Veteran was exposed to any hostile military or terrorist activity in service.  Ensure that appropriate use of the services of the Joint Services Records Research Center (JSRRC) was accomplished prior to making this determination.  For example, obtain the unit history for the Veteran's unit for the period between August 28, 1990 and April 6, 1991.

In making this determination, review the file and prepare a summary including all associated documents and then make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f), with respect to whether the Veteran was exposed to a stressor, or stressors, in service, and, if so, the nature of the specific stressor or stressors established by the record.  The report must state which claimed in-service stressor(s) were not verified.  In reaching this determination, any credibility questions raised by the record must be addressed.

7.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether PTSD is present, and, if so, whether it is linked to the Veteran's active service.  

The entire claims file must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to the electronic file, any relevant treatment records that are not available must be printed so they can be available to the examiner for review.  An opinion in response to the questions below must be obtained even if the Veteran does not report for the examination.

The psychiatrist must conduct an examination with consideration of the criteria for PTSD.  The RO must specify for the examiner whether the Veteran served in a combat area or was exposed to hostile military or terrorist activity, and the stressor or stressors which it has determined are established by the record, if any.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the RO) may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.

The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, must provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist must also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist must indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities.

If a diagnosis of PTSD is appropriate, the examiner must specify the "stressors" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner must also describe which stressor(s) the Veteran re-experiences and how he re-experiences them.  If there are no stressors, or if PTSD is not found, that matter must also be specifically set forth.

Specifically, the examiner must address the following:

      a. On the basis of the evidence of record, including the Veteran's statements about the onset of his psychiatric problems and based on the known development characteristics of psychiatric disorders, is it at least as likely as not that any psychiatric disorder existed at the time of Veteran's separation from service in August 1993?  Within one year of the August 1993 service separation?  

      b. Is it as least as likely as not that any currently diagnosed psychiatric disorder is etiologically related to any incident of service, or is the claimed psychiatric pathology more likely due to some other cause or causes?  Explain, to include a discussion of the September 2008 VA psychiatric evaluation; the April 2009 VA psychiatric examination; and the August 2012 private psychiatric evaluation.

      c. Is it at least as likely as not that any portion of the Veteran's current psychiatric pathology is causally or etiologically related to any service-connected disability (left knee and irritable bowel syndrome) or combination thereof, to include by way of aggravation.  If aggravation of a psychiatric disorder is found to have occurred as a result of service-connected disability, state what portion/percentage of the current psychiatric pathology is due to such aggravation.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

8.  After completion of the above, schedule the Veteran for appropriate examination(s) by a clinician(s) who is/are capable of determining the current nature and likely etiology of the Veteran's claimed jaundice, skin rashes, fatigue, muscle pain and thickened renal wall or other kidney-related symptoms.  

In particular, each examiner must address whether, on the basis of the evidence of record, including the Veteran's statements about the onset of his reported symptoms and based on the known development characteristics of medical disorders, is it at least as likely as not that any reported symptom or cluster of symptoms:

      a. is associated with a disease with a clear and specific etiology and diagnosis such as hepatitis B, for example?  If so, state what symptoms are associated with each specific diagnosis and whether it is as least as likely as not that any such currently diagnosed pathology is etiologically related to any incident of service (September 1989 to August 1993).

      b. is associated with a diagnosable chronic multi-symptom illness with a partially explained etiology?  If so, state what symptoms are associated with each specific diagnosis of a chronic multi-symptom illness with a partially explained etiology and whether it is as least as likely as not that any such currently diagnosed pathology is etiologically related to any incident of service (September 1989 to August 1993).
      
      c. is associated with a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome and fibromyalgia?  If so, state what symptoms are associated with each specific diagnosis of a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology and whether it is as least as likely as not that any such currently diagnosed pathology is etiologically related to any incident of service (September 1989 to August 1993).
      
      d. is associated with an undiagnosed illness?  If so, state what symptoms are associated with each specific undiagnosed illness and whether it is as least as likely as not that any such currently diagnosed pathology is etiologically related to any incident of service (September 1989 to August 1993).

The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.  A complete rationale for all opinions must be provided.   

9.  Any additional development suggested by the evidence must be undertaken.  

10.  Upon receipt of any examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report(s) to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, each examiner must clearly and specifically so specify in their report, and explain why this is so.  In this regard, if any examiner concludes that there is insufficient information to provide a requested opinion without resort to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the claimed pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

11.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the Veteran's service connection claims.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.  Ensure that direct, presumptive and secondary theories of service connection are considered, to include by way of aggravation.

12.  Adjudicate the Veteran's allegation of clear and unmistakable error in the rating decisions that denied service connection for the residuals of a left knee injury.

13.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time for response must be allowed. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


